DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 03/25/2022 is acknowledged.  The traversal is on the ground(s) that there would be no search burden.  This is not found persuasive because the combination and sub-combination would require a different approach to search and examination such as different text search strategies and classification approaches.
In inventions I and II, the combination as claimed does not require the particulars of the subcombination as claimed because it does not requires a plurality of rotating air dampeners selectively controlling air flow from the conditioned air passageway and the bypass air passageway to respective ones of the plurality of outlet air passageways; a plurality of damper drivers driving respective ones of the rotating air dampers. the damper drivers being capable of causing rotation of the rotating air dampeners responsive to sensed air conditions in the respective zones to control ratios and volume flow rates of the conditioned air and the bypass air fed to the respective outlet air passageways.  The subcombination has separate utility such as in a cleaning system (e.g. filtering).
In inventions I and III, the inventions as claimed have a materially different design because invention I requires a plurality of rotating air dampeners selectively controlling air flow from the conditioned air passageway and the bypass air passageway to respective ones of the plurality of outlet air passageways; a plurality of damper drivers driving respective ones of the rotating air dampers. the damper drivers being capable of causing rotation of the rotating air dampeners responsive to sensed air conditions in the respective zones to control ratios and volume flow rates of the conditioned air and the bypass air fed to the respective outlet air passageways whereas invention III does not and invention III requires a multiple path configuration having a first path in communication with a heating and/or cooling heat exchanger and a second path controlling fresh air provided to the system, at least one of the zones having a controller sensing a condition related to occupancy or activity within the at least one of the zones whereas invention I does not.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
In inventions I and I, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the 3damper array comprising a plurality of rotating dampers having valve assemblies, the rotating 4dampers serving the plurality of zones, each of the valve assemblies including a first inlet 5capable of receiving air from a first source, a second inlet capable of receiving air from a 6second source, and an outlet, the rotating air dampers including a cylindrical damper can 7having openings defined therein, such that rotation of respective ones of the rotating air 8dampers selectively varies air flow through the damper from the air from the first source and 9the air from the second source to control ratios and volume flow rates of the air from the first 10and second air sources fed through the outlets to respective outlet air passageways.  The subcombination has separate utility such as another fluid that is not air.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
each of the valve assemblies including: a first inlet capable of receiving conditioned air; a second inlet capable of receiving bypass air (as per claim 2)
the rotating air dampers each comprise a cylindrical damper can having openings defined therein, such that rotation of respective ones of the rotating air dampers selectively varies air flow through the damper from the conditioned air and the bypass air to control ratios and volume flow rates of the conditioned air and the bypass air fed to the respective outlet air passageways (as per claim 6)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “control unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "plurality of valve assemblies". This limitation is unclear and confusing because is unclear if the valves are part of the dampers. 
Claim 2 recites the limitation "each of the valve assemblies including: a first inlet receiving condition air and a second inlet receiving bypass air". This limitation is unclear and confusing because is unclear how can each of the valves have two inlets. 
Claim 4-5 recites the limitation "a requirement". This limitation is unclear and confusing because is unclear how it relates to the previous claimed requirement in claim 3. 
Claim 5 recites the limitation "an outside air passageway". This limitation is unclear and confusing because is unclear how the outside air passageway from claim 3 relates to the new cited passageway in claim 5. 
Claim 7 recites the limitation "control unit". This limitation is unclear and confusing because is unclear if the control unit is the previous referred controller in claim 1. 
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim does not further define the claimed invention since claim 1 already claims a controller doing such.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poerschke et al. (US 20190170375), hereinafter referred to as Poerschke, in view of Ganesh et al. (US Pat No. 6,604,688), hereinafter referred to as Ganesh.
Re claim 1 and 7, Poerschke teaches an air handler for a variable air flow/multiple zone HVAC system. comprising:
a conditioned air passageway (e.g. 20) receiving air from a heat exchanger (e.g. 8) as conditioned air;
a plurality of outlet air passageways (e.g. 30) providing air to a plurality of zones (see e.g. Fig 1), at least a subset of the outlet passageways directing air to separate zones of a building (see e.g. Fig 1):
a plurality of rotating air dampeners (e.g. 36) selectively controlling air flow from the conditioned air passageway to respective ones of the plurality of outlet air passageways (see e.g. Fig 2);
a plurality of damper drivers (implicit; see e.g. Fig 7) driving respective ones of the rotating air dampers, the damper drivers being capable of causing rotation of the rotating air dampeners responsive to sensed air conditions in the respective zones (e.g.¶ 60-63, “each room contains at least one sensor 81. The sensors 81 are configured to measure at least temperature” … “This includes programming algorithms that allow the controller 90 to automatically control the positioning of the airflow regulating dampers 36 based on the data gathered by the sensors 81”) to control ratios and volume flow rates of the conditioned air (e.g. ¶ 65, “a boost mode may be automatically selected to deliver excess airflow to several zones. In this mode, airflow is directed away from comfortable zones and sent to the uncomfortable zone”); and
a controller (e.g. ¶ 63, “One or more computer-readable storage mediums can be in operable communication with the controller 90”) responsive to sensed conditions in the respective zones to establish demands for the respective zones and control the rotating air dampers and heat exchangers according to the demands (e.g. ¶ 66, “ Once each zone's response has been characterized, the system 10 may distribute additional air into a zone to offset peak demand”).
Poerschke does not explicitly teach the limitation of a bypass air passageway receiving air substantially bypassing the heat exchanger as bypass air and receiving air from a fresh air or outside air inlet; the dampers controlling airflow from the bypass air passageway.
However, Ganesh teaches an HVAC system comprising a bypass air passageway (68) receiving air substantially bypassing a heat exchanger (24) as bypass air (air bypassing hx 24) receiving air from a fresh air or outside air inlet (e.g. where 58 is placed); dampers (36) controlling airflow from the bypass air passageway (e.g. Fig 3).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Poerschke and integrated a bypass air passageway receiving air substantially bypassing the heat exchanger as bypass air receiving air from a fresh air or outside air inlet; the dampers controlling airflow from the bypass air passageway, as taught by Ganesh, in order to effectively and efficiently cool and ventilate a comfort zone at low load conditions (Ganesh C2-lns 53-55).

Re claim 8, Poerschke, as modified, teaches an air handler for a variable air flow/multiple zone HVAC system. Poerschke further teaches the limitation of wherein the heat exchanger comprises at least two heat exchange sub-sections (see Fig 1, left and right side of the heat exchanger). Poerschke does not explicitly teach the limitation of each of the sub-sections having air directed to different subsets of the plurality of rotating air dampeners. However, the examiner takes official notice of the fact that directing a different airflow from different sections of a heat exchanger to different dampers in order for providing different temperatures falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Poerschke and integrated each of the sub-sections having air directed to different subsets of the plurality of rotating air dampeners, in order for providing different temperatures.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poerschke, in view of Ganesh, as above, in further view of Shavit (US Pat No. 4,142,574), hereinafter referred to as Shavit.

Re claim 3, Poerschke, as modified, teaches an air handler for a variable air flow/multiple zone HVAC system. Poerschke does not explicitly teach the limitation of further comprising an outside air passageway receiving air from a fresh air or outside air inlet, the demands established by the controller including a requirement for fresh air in the respective zones. 
However, Shavit teaches an HVAC system comprising an outside air passageway receiving air from a fresh air or outside air inlet (see e.g. Fig 2), the demands established by the controller including a requirement for fresh air in the respective zones (e.g. abstract, “the mixed air and the air from the second source of outdoor air is at a condition dependent upon the zone of a plurality of zones having the greatest demand”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Poerschke and integrated an outside air passageway receiving air from a fresh air or outside air inlet, the demands established by the controller including a requirement for fresh air in the respective zones, as taught by Shavit, in order to effectively and efficiently cool and ventilate a comfort zone at low load conditions (Ganesh C2-lns 53-55).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poerschke, in view of Ganesh, in view of Shavit, as above, in further view of Nelson (US 20180187915), hereinafter referred to as Nelson.

Re claim 4-5, Poerschke, as modified, teaches an air handler for a variable air flow/multiple zone HVAC system. Poerschke does not explicitly teach the limitation of further comprising an occupancy sensing device in at least one of the zones indicating occupancy in the at least one of the zones, the controller receiving signals from the occupancy sensing device to establish demand for fresh air in the at least one of the zones, the outside air passageway receiving air from a fresh air or outside air inlet, the demands established by the controller including a requirement for fresh air in the at least one of the zones. 
However, Nelson teaches an HVAC system comprising an occupancy sensing device (implicit; ¶ 78, “an exemplary air path in order to address ventilation demand at 4 different zones based on occupancy and sq. footage”) in at least one of the zones (e.g. Fig 9) indicating occupancy in the at least one of the zones, a controller (e.g. ¶ 80, “Each controller 180, 200, 240 is a part of a system controller 700, such as an ALC controller, that permits a user to enter information to alter at least controller 240. The system controller is turned on by a switch. Several occupancy control options are available for stating the unit”) receiving signals from the occupancy sensing device to establish demand for fresh air in the at least one of the zones (e.g. ¶ 78), an outside air passageway (see passageway where 710 is placed) receiving air from a fresh air or outside air inlet (“OA”), the demands established by the controller including a requirement for fresh air in the at least one of the zones (e.g. the examiner notes that “OA” is adjustably control based on the demands of occupancy).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Poerschke and integrated an occupancy sensing device in at least one of the zones indicating occupancy in the at least one of the zones, the controller receiving signals from the occupancy sensing device to establish demand for fresh air in the at least one of the zones, the outside air passageway receiving air from a fresh air or outside air inlet, the demands established by the controller including a requirement for fresh air in the at least one of the zones, as taught by Nelson, in order to increase the efficiency of the system (Nelson abstract).
The examiner notes that having an occupancy sensor on each of the zones implies having an occupancy sensor in a subset of zones. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poerschke, in view of Ganesh, as above, in further view of Pearson et al. (US Pat No. 6,880,359), hereinafter referred to as Pearson.

Re claim 2 and 6, Poerschke, as modified, teaches an air handler for a variable air flow/multiple zone HVAC system. Poerschke does not explicitly teach the limitation of wherein the rotating air dampers each comprise a cylindrical damper can having openings [first inlet, second inlet and outlet] defined therein, such that rotation of respective ones of the rotating air dampers selectively varies air flow through the damper from the conditioned air and the bypass air to control ratios and volume flow rates of the conditioned air and the bypass air fed to the respective outlet air passageways. 
However, Pearson teaches an HVAC system comprising a rotating air damper (24) comprise a cylindrical damper (24) having openings [first inlet, second inlet and outlet] (e.g. Fig 7) defined therein, such that rotation of the rotating air dampers selectively varies air flow through the damper from the first airflow and the second airflow to control ratios and volume flow rates of the first and second airflow (e.g. abstract, “the mixed air and the air from the second source of outdoor air is at a condition dependent upon the zone of a plurality of zones having the greatest demand”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Poerschke and change the plurality of rotating dampers to include a cylindrical damper can having openings defined therein, such that rotation of respective ones of the rotating air dampers selectively varies air flow through the damper from the conditioned air and the bypass air to control ratios and volume flow rates of the conditioned air and the bypass air fed to the respective outlet air passageways, as suggested by Pearson, in order to increase efficiency (Pearson C4-lns 5-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Graves (US 5931227) teaches a divider to allow flow to be directed to different subset of dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        4/7/2022